Citation Nr: 1822552	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for a respiratory disorder, including asthma, to include as due to a qualifying chronic disability.

5.  Entitlement to service connection for a nerve disorder, to include as due to a qualifying chronic disability.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1993 with service in Southwest Asia from December 19, 1990, to May 19, 1991.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

While the Veteran requested a Board hearing in his March 2013 substantive appeals, he subsequently withdrew his hearing request in September 2014 and February 2015.  Thus, his hearing request is considered withdrawn and the Board will proceed with review of the appeal.  38 C.F.R. § 20.704(d) (2017).

The issues of entitlement to service connection for COPD, a respiratory disorder to include asthma, a nerve disability, and sleep apnea, and entitlement to a TDIU are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2008 rating decision denied service connection for sleep apnea, and the Veteran failed to perfect his appeal of that decision; the decision is final. 

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

The February 2008 rating decision is final, and new and material evidence has been submitted to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Board finds that new and material evidence has been received to a reopen claim for entitlement to service connection for sleep apnea.  In making this determination, the Board first notes that the Veteran's claim was initially denied in February 2008 because the evidence did not show a nexus between the Veteran's sleep apnea and service.  Although the Veteran filed a timely notice of disagreement, he failed to perfect his appeal.  Therefore, the February 2008 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the February 2008 rating decision includes the lay statements of the Veteran and his wife, ongoing treatment records, and VA examination reports.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reasons for the prior denial.  Specifically, in an October 2009 statement, the Veteran's wife reported her personal knowledge of the Veteran experiencing episodes in which he stopped breathing during sleep since as early as August 1997, just a four years after service.  The Board finds that the foregoing evidence, when presumed credible and considered in the context of the other evidence of record, would at least trigger VA's duty to assist by seeking a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  As a result, the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the service connection and TDIU claims.
 
Foremost, regarding the respiratory and nerve claims, the Board finds that the opinions obtained on remand are inadequate.  In this regard, in March 2016, a VA examiner found that neither the Veteran's diagnosed COPD nor right carpal tunnel syndrome was incurred in service because neither disability was diagnosed in service.  However, the Board notes that the absence of diagnosis in service does not preclude the establishment of service connection.  Rather, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In this regard, while the March 2016 VA examiner found that the Veteran's COPD was related to his smoking, such a conclusion does not address whether his COPD manifested during service, even if not diagnosed at that time. Indeed, available STRs show numerous complaints of a cough, as well as a chest x-ray in 1989 for a continued cough for 30 days.  Such evidence was not addressed by the examiner, and the Board also points out that the Veteran's STRs are incomplete and do not include records for nearly four years dating prior to his 1993 separation from service.  The Board also observes that the examiner found that the Veteran's COPD was not a result of in-service environmental exposures.  However, there is nothing to suggest that the examiner considered the Veteran's report of in-service occupational exposures to chemicals while serving as a Chemical Operations Specialist.  Indeed, service personnel records specifically show duties with a Chemical Company that were related to Nuclear, Chemical, and Biological Warfare, including duties "in a chemical environment" and with a "decontamination platoon."  

The Board takes issue with other aspects of the March 2016 opinions.  For instance, to the extent that it was relied upon by the examiner to find against nexus, the Board points out that, while the examiner noted in the report that COPD was not diagnosed until 2008, private treatment records show severe COPD on pulmonary function testing (PFT) as early as March 2004.  Additionally, while the VA examiner addressed COPD, s/he did not address a diagnosis of asthma in the record, or other respiratory complaints including shortness of breath potentially related to anatomical causes.  In this regard, the Board notes that pulmonary function in 2004 showed not only severe COPD, but also low vital capacity "possibly from a concomitant restrictive defect," and asthma was diagnosed in February 2009.  Also, in November 2007, the Veteran was noted to have shortness of breath possibly related to a blocked nose, and was observed to have an "exceptionally crowded" posterior pharynx and narrowed nasal fossae.  In any event, the VA examiner was expressly asked to address the prior diagnoses of record even if not found on examination and failed to do so.  

Regarding the nerve disability opinion, the Board observes that the March 2016 examiner's diagnosis of right CTS was based on March 2015 EMG testing.  However, the Board finds that the corresponding EMG report is somewhat unclear as to the diagnosis, as it indicates that the Veteran's findings were "unusual."  Specifically, it was noted that while findings were consistent with a moderate right median neuropathy at the wrist level, the "right median sensory study is actually normal, which is unusual."  The provider noted that the electrodiagnostic findings "[t]aken together with his clinical complaints, these findings suggest a focal problem with the median nerve at the wrist" and found it "prudent" to prescribe a right CTS splint to see if the Veteran's symptoms improved.  It was further noted that if the Veteran's symptoms persisted, the study should be repeated  "[d]ue to the unusual nature of the findings..."  Such evidence suggests that a CTS diagnosis was not clear based on the EMG findings.  

Given the foregoing deficiencies in the March 2016 VA opinions, including the VA examiner's failure to address all respiratory diagnoses of record, further remand is necessary to obtain adequate opinions and ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Next, regarding the reopened claim of entitlement to service connection for sleep apnea, the Veteran asserts that he has suffered from sleep problems since service.  He has submitted a statement from his wife attesting that she noticed the Veteran's sleep problems since 1997, and post-service treatment records show a diagnosis of severe obstructive sleep apnea as early as March 2004.  Notably, the Veteran has consistently reported that he underwent a "snoring surgery" in service in Germany around 1991 or 1992.  Unfortunately, the Veteran's STRs are incomplete.  Regardless, based on the credible statements submitted by the Veteran and his wife regarding his longstanding sleep problems and his report of a snoring surgery in service, the Board finds that a remand for a VA opinion regarding the claim of service connection for sleep apnea is necessary. 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board also observes that there appear to be outstanding records.  In September 2009, the Veteran reported that he was applying for disability benefits through the Social Security Administration and that his claim of disability was based, in part, on some of his service-connected disabilities.  As such records are potentially relevant to his TDIU and service connection claims on appeal, they should be requested on remand.  The Board also finds that one last effort should be made to obtain any outstanding service treatment records.  In this regard, the Veteran has reported that he underwent a surgery in service in Germany around 1991 or 1992 to help with snoring or "open his airways," as reported during private March 2004 treatment and February 2008 VA treatment  The Board is aware that typically, in-service hospital records are archived separate and apart from service treatment records.  While efforts have certainly been made to obtain outstanding STRs, here, to date, there has been no attempt to determine whether the reported in-patient records of hospitalization exist.  Therefore, upon remand, action should be taken to request and associate with the file any service hospital record

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain records of any inpatient hospitalization during service, to include from the US Army Hospital in Frankfurt, Germany.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Obtain updated VA treatment records.  Any negative search result should be noted in the record. 

3.  Request from the SSA copies of the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4.  After the development requested in items 1 through 3 above are completed to the extent possible, return the claims file to the examiner who conducted the March 2016 examinations to obtain an addendum opinion.  If that is not possible, forward the claims file to another qualified examiner for review.  If a new examination or further electrodiagnostic or other testing is deemed necessary to respond to the below inquiries, such should be scheduled.  

Following a review of the record, the examiner should address the following:

Respiratory Disorder 

(a) Please identify all diagnoses of record related to the Veteran's respiratory system.  In identifying the diagnoses, please consider medical and lay evidence dated both prior to and since the Veteran's claim, and specifically discuss whether the prior diagnosis of asthma was warranted or whether any diagnosis is warranted related to shortness of breath caused by narrowed pharynx or nasal passages.  If you find that the prior asthma diagnosis cannot be validated or confirmed, please explain the reasons for that conclusion, addressing the 2004 PFT testing noting a possible restrictive defect.

Please note that although the Veteran may not have met the criteria for a diagnosis throughout the entire claim period, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b)  As to each respiratory disorder found, state whether it is as least likely as not (a 50 percent probability or greater) that the respiratory disorder had its onset in service or is otherwise related to service (to include chemical occupational exposures related to duties with the Chemical Company and environmental exposures in the Persian Gulf).  

Please explain why or why not, specifically discussing: the respiratory complaints in service, including a continued cough for 30 days in 1989 for which the Veteran was given a chest x-ray; the Veteran's competent reports of a surgery in service to open his airways in 1991 or 1992; and, the PFT testing in March 2004 showing severe COPD.

(c)  State whether the Veteran has any respiratory symptoms not attributable to a diagnosed disorder and, if so, provide an opinion regarding whether the symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  Please explain why or why not.

Nerve Disorder

(d) Please identify all diagnoses of record related to the Veteran's nerve disorder.  In identifying the diagnoses, please consider medical and lay evidence dated both prior to and since the Veteran's claim.  Specifically, please discuss whether the prior diagnosis of right CTS was warranted, addressing the "unusual findings" on March 2015 electrodiagnostic testing.  

Please note that although the Veteran may not have met the criteria for a diagnosis throughout the entire claim period, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(e)  As to each nerve disorder found, state whether it is as least likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise related to service (to include chemical occupational exposures related to duties with the Chemical Company and environmental exposures in the Persian Gulf).  Please explain why or why not. 

(f)  State whether the Veteran has any neurological symptoms not attributable to a diagnosed disorder and, if so, provide an opinion regarding whether the symptoms are an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a diagnosable chronic multisymptom illness with a partially explained etiology.  

Please explain why or why not, specifically addressing the noted "unusual findings" on March 2015 EMG/NCS testing. 

Sleep Apnea

(g) State whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's obstructive sleep apnea began in service or is otherwise related to service.  

Please explain why or why not.  In rendering the opinion, the examiner should consider to be competent and credible the Veteran's report of undergoing surgery for "snoring surgery" or to "open his airways" in service in 1991 or 1992, and also address the competent lay evidence of witnessed apneic episodes as early as August 1997, as well as the sleep study showing severe sleep apnea as early as 2004.

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

(5)  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


